In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                             ________________________

                                 No. 07-22-00153-CR
                             ________________________


                         LUIS ALBERTO LUJAN, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE



                          On Appeal from the 222nd District Court
                                Deaf Smith County, Texas
               Trial Court No. CR-21B-016, Honorable Roland Saul, Presiding


                                   October 26, 2022

                           MEMORANDUM OPINION
                     Before QUINN, C.J., and PARKER and DOSS, JJ.


      Appellant, Luis Alberto Lujan, appeals from his conviction for assaulting a peace

officer. Through his sole issue, he urges that the assessment of a $15 time payment fee

in the bill of costs was premature due to his perfection of an appeal. The State conceded

error. See Pruitt v. State, 646 S.W.3d 879, 886 (Tex. App.—Amarillo 2022, no pet.)

(stating that a defendant’s appeal suspends the duty to pay fines, court costs, and
restitution; therefore, assessment of a time payment fee before the appellate mandate

issues is premature”).

      As mandate in this cause has yet to issue, we delete from the bill of costs the

premature time payment fee assessed. This is done without prejudice to a subsequent

assessment in accordance with statute and other applicable laws. We sustain appellant’s

sole issue and affirm the judgment.




                                                     Brian Quinn
                                                     Chief Justice


Do not publish.




                                          2